Mr. Chief Justice Hollbrioh delivered the opinion of the court: The claimant, Samuel Bridges, seeks to recover damages on account of the death of his son, Charles Bridges, who, in his lifetime, was a private in Company H, Eighth Infantry Regiment of the Illinois National Guard. It is claimed that said Charles sustained injuries in the line of his duty, which said injuries thereafter caused his death. From the record it appears that Private Charles Bridges attended the summer encampment with his Company at Camp Grant during the summer of 1927. On the last day of the encampment, to-wit, August 13, 1927, he, with other members of the baggage detail of the Company, was engaged in conveying the baggage on trucks to the baggage car at the railroad station. While riding on top of a truck loaded with such baggage, he was swept off by a low-hanging electric wire and and thrown to the pavement, sustaining a fracture of both forearms, a cut over the left eye with concussion about the head, probably causing a facture of the skull. The respondent immediately furnished the necessary medical and hospital attention. Bridges was first taken to St. Anthony’s Hospital at Rockford, where he remained for two days. He was then transferred to the Chicago Hospital in Chicago on August 15, 1927, where he remained under treatment until September 11, 1927. On the last mentioned date he left the hospital of his own accord and without authority, and was considered by the military authorities as absent without leave. He returned to his home in Chicago and remained there most of the time until October 1, 1927. While at home he was continually troubled with headaches and with a discharge through the nostrils, and seemed to be unbalanced mentally. On or about September 20, 1927, he was arrested by one of his superior officers for non-attendance at drill and was placed in jail, and remained there for three days. He was released on Friday evening, September 30, and the' next morning was raving. He was sent to Cook County Hospital and died two days later, to-wit, September 30, 1927, of epidemic cerebro spinal meningitis. Two Military Boards of Inquiry investigated the matter. The first Board of Inquiry was convened on August 24, 1927, and found that the accident in which Private Bridges received the aforementioned injuries occurred in the line of his duty. The second Board of Inquiry was convened on October 3, 1933, and found that the death of Private Bridges was caused from spinal meningitis secondary to the head injury sustained at Camp Grant, Illinois, on August 13, 1927.-The last mentioned Board also found that the family of the deceased was destitute and unable to defray the burial expenses, and recommended that the State show just consideration. It appears from the evidence that said decedent left him surviving the claimant, Samuel Bridges, his father,' and Nettie Bridges, his mother, dependent upon him for support. Section eleven (11), Article sixteen (16), of the Military and Naval Code provides as follows: “In every case where an officer or enlisted man of the National Guard or Naval Reserve shall be injured, wounded or killed while performing his duty as an officer or enlisted man in pursuance of orders from the Commander-in-Chief, said officer or enlisted man, or his heirs or dependents, shall have a claim against the State for financial help or assistance, and the State Court of Claims shall act on and adjust the same as the merits of each case may " demand.” Upon the record in this case it appears that the sum of Thirty-seven Hundred Fifty Dollars ($3,750.00) is a fair amount to be paid to the dependents of said soldier. It is Therefore Ordered, That an award be entered in favor of the claimant for the sum of Thirty-seven Hundred Fifty Dollars ($3,750.00).